DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

In regard to claims 16 & 31; Head et al., Pub. No.: US 20080023587 A1, taken either individually or in combination with other prior art of record fails to teach or render obvious “A reconnaissance rover configured for multiple agile and autonomous landings over a small body or moon, the small body or moon having gravitational forces in terms of an acceleration in a range of 10-6 and 10-4 m/s2, the reconnaissance rover comprising: a detection unit, ..; a processing unit,..; and a control unit and a drive unit, which are configured to interact in order to move the reconnaissance rover according to the updated trajectory, wherein the drive unit is designed to apply forces which are in a range between 1 N and 10-6 N, in order to hold the reconnaissance rover in a hovering state above the surface for a period from 1 minute to 1 hour”. 


Prosecution of the amended claims revealed that some of the elements may not have been disclosed by any prior art as a whole. There are some prior art which provides “a protective aircraft/wing cover”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the amended independent claim1 limitations. 


Some of the closest prior art found on search which all are fail to disclose above limitations;

Head et al., US 20080023587 A1, Autonomous Space Flight System and Planetary Lander;
Remarks: Discloses autonomous unmanned space flight systems and planetary landers for executing a discrete landing sequence that can land softly with pinpoint accuracy, detect and avoid hazards, and relocate by taking off and flying to different sites.
However, fails to disclose the claim elements at step 1 above.

Lapins; Uldis E.	US 5566909 A	System and method for deploying multiple probes
Remarks: Discloses systems and methods that employ a spin-stabilized spacecraft in combination with a support and deployment module to carry a plurality of probes containing scientific instruments that are to enter a planet's atmosphere and/or are to be landed on a planet that is to be explored.
However, fails to disclose the claim elements at step 1 above.

NPL: 2017 IEEE Aerospace Conference digest of Papers,  Yellowstone Conference Center Big Sky, Montana, March 4-11, 2017
Remarks: Discusses some articles regarding Rover, “2.0608 An Automaton Rover Enabling Long Duration In-Situ” and “2.0614 Rover Design for a Limbed Comet Rover Mission Concept.”.
However, fails to disclose the claim elements at step 1 above.


The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.


As a result, claims 16-31 are allowed;
Claim 16 & 31 are allowed independent claims.
Claims 17-30 are allowed due to dependencies to the allowed claim 1.


Invention Drawings: 

    PNG
    media_image1.png
    432
    594
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    335
    746
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    577
    544
    media_image3.png
    Greyscale

                            
                    
                
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665